Exhibit 10.1
 
 
CREDIT AGREEMENT
Dated as of December 22, 2010
among
DELPHI FINANCIAL GROUP, INC.
as the Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent,
U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agent
BARCLAYS BANK PLC,
KEYBANK NATIONAL ASSOCIATION
WELLS FARGO BANK, N.A.,
as Co-Documentation Agents
and
The Other Lenders Party Hereto
MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED
and
U.S. BANK NATIONAL ASSOCIATION,
Joint Lead Arrangers and Book Managers
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
            ARTICLE I DEFINITIONS AND ACCOUNTING TERMS     1  
1.01
  Defined Terms     1  
1.02
  Other Interpretive Provisions     21  
1.03
  Accounting Terms     22  
1.04
  Rounding     22  
1.05
  References to Agreements and Laws     23  
1.06
  Times of Day     23   ARTICLE II THE COMMITMENTS AND LOANS     23  
2.01
  Loans     23  
2.02
  Borrowings, Conversions and Continuations of Loans     23  
2.03
  Prepayments     25  
2.04
  Termination or Reduction of Commitments     26  
2.05
  Repayment of Loans     26  
2.06
  Interest     26  
2.07
  Fees     27  
2.08
  Computation of Interest and Fees     28  
2.09
  Evidence of Debt     28  
2.10
  Payments Generally; Administrative Agent’s Clawback     28  
2.11
  Sharing of Payments by Lenders; Collateral     30  
2.12
  Increase in Revolving Commitments     31  
2.13
  Defaulting Lenders     32   ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
    34  
3.01
  Taxes     34  
3.02
  Illegality     37  
3.03
  Inability to Determine Rates     38  
3.04
  Increased Costs; Reserves on Eurodollar Rate Loans     38  
3.05
  Compensation for Losses     39  
3.06
  Mitigation Obligations; Replacement of Lenders     40  
3.07
  Survival     40   ARTICLE IV CONDITIONS PRECEDENT TO loans     40  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
 
           
4.01
  Conditions of Initial Loan     40  
4.02
  Conditions to all Loans     42   ARTICLE V REPRESENTATIONS AND WARRANTIES    
42  
5.01
  Existence, Qualification and Power; Compliance with Laws     43  
5.02
  Authorization; No Contravention     43  
5.03
  Governmental Authorization; Other Consents     43  
5.04
  Binding Effect     43  
5.05
  Financial Statements; No Material Adverse Effect     43  
5.06
  Litigation and Guarantees     45  
5.07
  No Default     45  
5.08
  Ownership of Property; Liens     45  
5.09
  Environmental Compliance     45  
5.10
  Taxes     46  
5.11
  ERISA Compliance     46  
5.12
  Subsidiaries     47  
5.13
  Margin Regulations; Investment Company Act     47  
5.14
  Disclosure     47  
5.15
  Compliance with Laws     47  
5.16
  Proceeds     47  
5.17
  Insurance     48  
5.18
  Governmental Authorizations     48  
5.19
  Solvency     48  
5.20
  Insurance Licenses     48  
5.21
  No Default     48  
5.22
  Replacement of Schedules     48  
5.23
  Taxpayer Identification Number     48   ARTICLE VI AFFIRMATIVE COVENANTS    
48  
6.01
  Reports, Certificates and Other Information     48  
6.02
  Payment of Obligations     53  
6.03
  Preservation of Existence, etc.     53  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
 
           
6.04
  Maintenance of Properties     53  
6.05
  Maintenance of Insurance     53  
6.06
  Compliance with Laws; Material Contractual Obligations     53  
6.07
  Books and Records     54  
6.08
  Inspection Rights     54   ARTICLE VII NEGATIVE COVENANTS     54  
7.01
  Liens     54  
7.02
  Consolidation, Merger, etc.     56  
7.03
  Asset Disposition, etc.     56  
7.04
  Dividends, etc.     56  
7.05
  Investments     57  
7.06
  Regulation U     57  
7.07
  Other Agreements     57  
7.08
  Business Activities     57  
7.09
  Transactions with Affiliates     57  
7.10
  Ownership of RSL and Safety National     58  
7.11
  Consolidated Net Worth     58  
7.12
  Debt to Capital     58  
7.13
  Risk-Based Capital Ratio     58  
7.14
  Subsidiary Indebtedness     58   ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES  
  58  
8.01
  Events of Default     58  
8.02
  Remedies Upon Event of Default     60  
8.03
  Application of Funds     61   ARTICLE IX ADMINISTRATIVE AGENT     61  
9.01
  Appointment and Authority     61  
9.02
  Rights as a Lender     61  
9.03
  Exculpatory Provisions     62  
9.04
  Reliance by Administrative Agent     62  
9.05
  Delegation of Duties     63  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
 
           
9.06
  Resignation of Administrative Agent     63  
9.07
  Non-Reliance on Administrative Agent and Other Lenders     64  
9.08
  No Other Duties, Etc.     64  
9.09
  Administrative Agent May File Proofs of Claim     64   ARTICLE X MISCELLANEOUS
    65  
10.01
  Amendments, Etc     65  
10.02
  Notices; Effectiveness; Electronic Communications     66  
10.03
  No Waiver; Cumulative Remedies; Enforcement     68  
10.04
  Expenses; Indemnity; Damage Waiver     68  
10.05
  Payments Set Aside     70  
10.06
  Successors and Assigns     70  
10.07
  Treatment of Certain Information; Confidentiality and Non-Use     74  
10.08
  Right of Setoff     75  
10.09
  Interest Rate Limitation     75  
10.10
  Counterparts; Integration; Effectiveness     76  
10.11
  Survival of Representations and Warranties     76  
10.12
  Severability     76  
10.13
  Replacement of Lenders     76  
10.14
  No Advisory or Fiduciary Responsibility     77  
10.15
  Governing Law; Jurisdiction; etc.     77  
10.16
  Waiver of Jury Trial     78  
10.17
  USA PATRIOT Act Notice     79  
10.18
  Electronic Execution of Assignments and Certain Other Documents     79  

-iv-



--------------------------------------------------------------------------------



 



      SCHEDULES
 
   
2.01
  Commitments and Applicable Percentages
5.05
  Dividends
5.06
  Litigation
5.12
  Subsidiaries
7.01
  Existing Liens
10.02
  Administrative Agent’s Office, Certain Addresses for Notices
 
    EXHIBITS
 
    Form of
A
  Loan Notice
B-1
  Revolving Note
B-2
  Term Note
C
  Compliance Certificate
D-1
  Assignment and Assumption
D-2
  Administrative Questionnaire
E
  Opinion

1



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT (this “Agreement”) is entered into as of December 22,
2010 among DELPHI FINANCIAL GROUP, INC., a Delaware corporation (the
“Borrower”), each lender from time to time party hereto (each a “Lender” and
collectively the “Lenders”) and BANK OF AMERICA, N.A., as Administrative Agent.
     The Borrower has requested that the Lenders provide a term loan facility
and a revolving credit facility, and the Lenders have indicated their
willingness to lend on the terms and subject to the conditions set forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “2009 Annual Statements” — see Section 5.05(a)(ii).
     “2010 Quarterly Statements” — see Section 5.05(a)(ii).
     “Acquired Person” shall mean any Person acquired upon the consummation of
an Acquisition permitted by the terms of this Agreement.
     “Acquisition” shall mean any transaction or series of transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity securities (or warrants,
options, or other rights to acquire any of the foregoing) of any Person, or
otherwise causing any Person to become a Subsidiary of the Borrower, or (c) a
merger or consolidation or any other combination of the Borrower or one of its
Subsidiaries with another Person (other than a Person that is a Subsidiary of
the Borrower immediately prior to such merger or consolidation); provided that
the Borrower or such Subsidiary is the surviving entity, in each case subject to
and to the extent permitted by the terms of this Agreement.
     “Adjusted Capital” shall mean, as to any of the Reliance Standard Insurance
Companies as of any date, the total amount shown on line 30, page 22, column 1
of the Annual Statement of each of the Reliance Standard Insurance Companies
and, as to Safety National as of any date, the total amount shown on line 28,
page 17, column 1 of the Annual Statement of Safety National, or, in each case,
an amount determined in a consistent manner for any date other than one as of
which an Annual Statement is prepared.
     “Administrative Agent” shall mean Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 



--------------------------------------------------------------------------------



 



     “Administrative Agent’s Office” shall mean the Administrative Agent’s
address and, as appropriate, account as set forth on Schedule 10.02, or such
other address or account as the Administrative Agent may from time to time
specify to the Borrower and the Lenders.
     “Administrative Questionnaire” shall mean an Administrative Questionnaire
substantially in the form of Exhibit D-2 or any other form approved by the
Administrative Agent.
     “Affiliate” shall mean, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with such Person.
     “Agreement” — see the introductory paragraph.
     “Annual Statement” shall mean, as to any insurance company, the annual
financial statement of such insurance company as required to be filed with the
Department, together with all exhibits or schedules filed therewith, prepared in
conformity with SAP. References to amounts on particular exhibits, schedules,
lines, pages and columns of the Annual Statement are based on the format
promulgated by the NAIC for 2009 Life, Accident and Health Insurance Company
Annual Statements or 2009 Property and Casualty Insurance Company Annual
Statements, as applicable. If such format is changed in future years so that
different information is contained in such items or they no longer exist, it is
understood that the reference is to information consistent with that reported in
the referenced item in the 2009 Annual Statement of such insurance company.
     “Applicable Insurance Codes” shall mean, as to any insurance company, the
insurance code of any state where such insurance company is domiciled or doing
insurance business and any successor statute of similar import, together with
the regulations thereunder, as amended or otherwise modified and in effect from
time to time. References to sections of the Applicable Insurance Code shall be
construed to also refer to successor sections.
     “Applicable Percentage” shall mean (a) in respect of the Term Facility,
with respect to any Term Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term Facility represented by (i) on or prior to the
Closing Date, such Term Lender’s Term Commitment at such time and
(ii) thereafter, the principal amount of such Term Lender’s Term Loans at such
time and (b) in respect of the Revolving Facility, with respect to any Revolving
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Revolving Facility represented by such Revolving Lender’s Revolving
Commitment at such time. If the commitment of each Revolving Lender to make
Revolving Loans has been terminated pursuant to Section 8.02, or if the
Revolving Commitments have expired, then the Applicable Percentage of each
Revolving Lender shall be determined based on the Applicable Percentage of the
Revolving Outstanding Amount of such Revolving Lender’s Revolving Loans at such
time. The initial Applicable Percentage of each Lender in respect of each
Facility is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.
     “Applicable Rate” shall mean, from time to time, the following percentages
per annum, based upon the Debt Rating as set forth below:

2



--------------------------------------------------------------------------------



 



Applicable Rate

                                  Pricing   Debt Ratings   Commitment  
Eurodollar   Base Rate Level   S&P/Moody’s   Fee   Rate Loan   Loan
1
  A-/A3 or better     0.250 %     1.750 %     0.750 %
2
  BBB+/Baa1     0.300 %     2.000 %     1.000 %
3
  BBB/Baa2     0.350 %     2.250 %     1.250 %
4
  BBB-/Baa3     0.450 %     2.500 %     1.500 %
5
  Less than or equal to BB+/Ba1     0.550 %     3.000 %     2.000 %

     “Debt Rating” shall mean, as of any date of determination, the rating as
determined by either S&P or Moody’s (collectively, the “Debt Ratings”) of the
Borrower’s non-credit-enhanced, senior unsecured long-term debt; provided that
if a Debt Rating is issued by each of S&P and Moody’s, then the higher of such
Debt Ratings shall apply (with the Debt Rating for Pricing Level 1 being the
highest and the Debt Rating for Pricing Level 5 being the lowest), unless there
is a split in Debt Ratings of more than one level, in which case the Pricing
Level that is one level lower than the Pricing Level associated with the higher
Debt Rating shall apply; and if there is only one Debt Rating, the Pricing Level
associated with such Debt Rating shall apply. If no Debt Rating is in effect,
Pricing Level 5 shall apply.
Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(vii).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the Closing Date of the next such change.
     “Appropriate Lender” shall mean, at any time, with respect to the Term
Facility or the Revolving Facility, a Lender that has a Commitment with respect
to such Facility or holds a Term Loan or a Revolving Loan, respectively.
     “Approved Fund” shall mean any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
     “Arrangers” shall mean each of Merrill Lynch, Pierce, Fenner & Smith,
Incorporated and U.S. Bank National Association in their capacities as joint
lead arrangers and joint book managers.
     “Assignee Group” shall mean two or more Eligible Assignees that are
Affiliates of one another or two or more Approved Funds managed by the same
investment advisor.
     “Assignment and Assumption” shall mean an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b), and accepted by the Administrative
Agent, in substantially the form of Exhibit D-1 or any other form approved by
the Administrative Agent.

3



--------------------------------------------------------------------------------



 



     “Attorney Costs” shall mean and include all reasonable fees and
disbursements of any law firm or other external counsel and the nonduplicative
allocated cost of internal legal services and disbursements of internal counsel.
     “Attributable Indebtedness” shall mean, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
     “Audited Financial Statements” see Section 5.05(b).
     “Availability Period” shall mean, with respect to the Revolving Facility,
the period from and including the Closing Date to the earliest of (a) the
Maturity Date, (b) the date of termination of the Revolving Commitments pursuant
to Section 2.04 and (c) the date of termination of the commitment of each
Revolving Lender to make Revolving Loans pursuant to Section 8.02(a).
     “Bank of America” shall mean Bank of America, N.A. and its successors.
     “Base Rate” shall mean for any day a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate,” and (c) the sum of (i) the rate specified in
clause (b) of the definition of “Eurodollar Rate” plus (ii) 1%. The “prime rate”
is a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
     “Base Rate Loan” shall mean a Loan that bears interest based on the Base
Rate.
     “Borrower” — see the introductory paragraph.
     “Borrower Materials” — see Section 6.01.
     “Borrowing” shall mean a Revolving Borrowing or a Term Borrowing, as the
context may require.
     “Business Day” shall mean any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the Laws of, or are
in fact closed in, the state where the Administrative Agent’s Office is located
and, if such day relates to any Eurodollar Rate Loan, shall mean any such day
that is also a London Banking Day.
     “Change in Control” shall be deemed to have occurred at such times as:
(a) the Borrower ceases to own, directly or indirectly, free and clear of all
Liens, at least 100% of the outstanding shares of voting stock and voting power
of Safety National and RSL on a fully diluted basis; (b) any Person, or two or
more Persons, acting in concert, other than Robert Rosenkranz or any

4



--------------------------------------------------------------------------------



 



Person which is an Affiliate of Robert Rosenkranz, acquire beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934, as amended) of 35% or more of the
combined voting power of the outstanding voting stock of the Borrower on a fully
diluted basis; or (c) individuals who as of the Closing Date constitute the
Borrower’s Board of Directors (together with any new director whose election by
the Borrower’s Board of Directors or whose nomination for election by the
Borrower’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved), for any reason, cease to constitute a majority of the directors at
any time then in office.
     “Change in Law” shall mean the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority. For purposes of this Agreement, all requests, guidelines or
directives issued in connection with the Dodd-Frank Wall Street Reform and
Consumer Protection Act following the date hereof shall be deemed to have gone
into effect and been adopted after the date hereof, notwithstanding the fact
that such Act was adopted prior to the date hereof.
     “Closing Date” shall mean the first date on which all conditions precedent
in Section 4.01 are satisfied or waived (or, in the case of Section 4.01(b),
waived by the Person entitled to receive the applicable payment).
     “Code” shall mean the Internal Revenue Code of 1986.
     “Commitment” shall mean, as to each Lender, its Revolving Commitment and
its Term Commitment.
     “Compliance Certificate” shall mean a certificate substantially in the form
of Exhibit C.
     “Consolidated Equity” shall mean, with respect to the Borrower, the sum of
(a) stockholders’ equity of the Borrower and its Subsidiaries calculated on a
consolidated basis in accordance with GAAP, but excluding accumulated other
comprehensive income, plus (b) the sum of (i) 100% of the Hybrid Securities
Amount of the Borrower’s 7.376% Fixed-to-Floating Rate Junior Subordinated
Debentures due 2067 plus (ii) with respect to Hybrid Securities issued after the
Closing Date, the Hybrid Securities Amount of such Hybrid Securities given
equity treatment by S&P or Moody’s on the date of issuance of such Hybrid
Securities (and in the event of a difference in such treatment as between the
two, the highest amount treated as equity at the time of issuance thereof will
be included), to the extent that the sum of clauses (i) and (ii) does not exceed
15% of the sum of (x) Consolidated Funded Debt (but not including any of the
Hybrid Securities Amount), plus (y) Consolidated Net Worth, plus (z) the entire
Hybrid Securities Amount.
     “Consolidated Funded Debt” shall mean, without duplication, the sum of
(a) all Borrowings hereunder, (b) Indebtedness as defined under clauses (a) and
(b) of the definition thereof, and (c) Guarantees of Indebtedness as defined in
clauses (a) and (b) of the definition of

5



--------------------------------------------------------------------------------



 



“Indebtedness”, all as calculated on a consolidated basis in accordance with
GAAP, but excluding the Hybrid Securities Amount, to the extent that such amount
would be included in Consolidated Equity pursuant to the operation of the
definition thereof.
     “Consolidated Net Worth” shall mean, with respect to the Borrower, the
stockholders’ equity of the Borrower and its Subsidiaries calculated on a
consolidated basis in accordance with GAAP, but excluding accumulated other
comprehensive income.
     “Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Debt to Capital Ratio” shall mean, at any date of determination, the ratio
of (a) Consolidated Funded Debt to (b)(i) Consolidated Funded Debt, plus
(ii) Consolidated Equity of the Borrower.
     “Debtor Relief Laws” shall mean the Bankruptcy Code of the United States,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” shall mean any event or condition that has not been cured or
waived and constitutes an Event of Default or that, with the giving of any
notice, the passage of time or both, would be an Event of Default.
     “Default Rate” shall mean an interest rate per annum equal to (a) in the
case of any Loan, the interest rate otherwise applicable thereto plus 2%; and
(b) in the case of any other Obligation, the sum of (i) the Base Rate plus
(ii) the Applicable Rate plus (iii) 2%; provided that the interest rate
applicable to any Obligation shall not at any time exceed the highest rate
permitted by applicable Law.
     “Defaulting Lender” shall mean, subject to Section 2.13(b), any Lender
that, as determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder (unless the subject of a good faith
dispute), including in respect of any Loan, within three Business Days of the
date such obligation is required to be performed by it hereunder, (b) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations hereunder, or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee,

6



--------------------------------------------------------------------------------



 



administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or a custodian appointed for
it, or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.
     “Department” — see Section 5.05(a)(i).
     “Dollar” and “$” shall mean lawful money of the United States.
     “Eligible Assignee” shall mean any Person that meets the requirements to be
an assignee under Section 10.06(b)(iii), (iv) and (v) (subject to such consents,
if any, as may be required under Section 10.06(b)(iii)).
     “Environmental Laws” shall mean any and all Federal, state, local and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
     “Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).
     “ERISA Event” shall mean (a) a Reportable Event with respect to a Pension
Plan; (b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which such entity
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to

7



--------------------------------------------------------------------------------



 



administer, any Pension Plan; or (g) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.
     “Eurodollar Rate” shall mean:
     (a) for any Interest Period with respect to a Eurodollar Rate Loan,
“Eurodollar Rate” shall mean for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

         
Eurodollar Rate =
  Eurodollar Base Rate    
 
       
 
  1.00 - Eurodollar Reserve Percentage    

Where,
“Eurodollar Base Rate” shall mean, for such Interest Period, the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two London Banking Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two London Banking Days prior to the commencement of such Interest
Period.; and
“Eurodollar Reserve Percentage” shall mean, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Eurodollar Rate for each
outstanding Eurodollar Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.
     (b) for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if BBA LIBOR is not published at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the date of determination in same
day funds in the approximate amount of the Base Rate Loan being made or
maintained and

8



--------------------------------------------------------------------------------



 



with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank Eurodollar market at their request
at the date and time of determination.
     “Eurodollar Rate Loan” shall mean a Loan that bears interest at a rate
determined pursuant to clause (a) of the definition of “Eurodollar Rate”.
     “Event of Default” — see Section 8.01.
     “Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) any backup withholding tax that is required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with clause (A) of Section 3.01(e)(ii), and (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under
Section 10.13), any United States withholding tax that (i) is required to be
imposed on amounts payable to such Foreign Lender pursuant to the Laws in force
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with clause
(B) of Section 3.01(e)(ii), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.01(a)(ii) or (c).
     “Existing Credit Agreement” shall mean the Amended and Restated Credit
Agreement dated as of October 25, 2006, among the Borrower, the Administrative
Agent and various financial institutions.
     “Facility” shall mean the Revolving Facility or the Term Facility, as the
context requires.
     “Federal Funds Rate” shall mean, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
     “Fee Letters” shall mean (i) the letter agreement dated November 2, 2010
among the Borrower, the Administrative Agent and Merrill Lynch, Pierce, Fenner
and Smith, Incorporated

9



--------------------------------------------------------------------------------



 



and (ii) the letter agreement dated November 2, 2010 between the Borrower and
U.S. Bank National Association.
     “Financial Officer” means (a) in the case of the Borrower, the chief
financial officer or if no officer has such title, the officer who performs the
duties of the “principal financial officer” as defined in the Sarbanes-Oxley Act
and (b) in the case of any Subsidiary, the chief financial officer or treasurer.
     “Fiscal Quarter” or “FQ” shall mean any fiscal quarter of a Fiscal Year.
     “Fiscal Year” or “FY” shall mean any period of twelve consecutive calendar
months ending on December 31; references to a Fiscal Year with a number
corresponding to any calendar year (e.g., the “2010 Fiscal Year”) refer to the
Fiscal Year ending on December 31 occurring during such calendar year.
     “Foreign Lender” shall mean any Lender that is organized under the Laws of
a jurisdiction other than that in which the Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
     “FRB” shall mean the Board of Governors of the Federal Reserve System of
the United States.
     “FRSL” shall mean First Reliance Standard Life Insurance Company, a New
York insurance company.
     “Fund” shall mean any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “GAAP” shall mean generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Governmental Authority” shall mean the government of the United States or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
     “Guarantee” shall mean, as to any Person, any (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such

10



--------------------------------------------------------------------------------



 



Person, direct or indirect, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other obligation of the payment
or performance of such Indebtedness or other obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
     “Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Hybrid Securities” shall mean (a) the $175,000,000 7.376%
Fixed-to-Floating Rate Junior Subordinated Debentures due 2067 of the Borrower
and (b) any capital securities or other securities treated as hybrid capital by
S&P or Moody’s issued by (i) the Borrower or (ii) a limited liability company,
business trust or similar entity, all of the common securities (or equivalent
thereof) of which are owned directly or indirectly by the Borrower and which is
formed solely for the purpose of issuing such capital securities and investing
the net proceeds of such issuance in debt securities of the Borrower; provided
that the Borrower’s repayment obligations under such debt securities relating to
any such Hybrid Capital shall be subordinated to the Obligations; and provided
further that any such Hybrid Capital shall not have any maturities prior to the
Maturity Date.
     “Hybrid Securities Amount” shall mean the aggregate amount of the
obligations reflected on the consolidated balance sheet of the Borrower and its
Subsidiaries, calculated on a consolidated basis in accordance with GAAP,
relating to Hybrid Securities.
     “Indebtedness” shall mean, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) all direct obligations of such Person arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties, and
similar instruments;

11



--------------------------------------------------------------------------------



 



     (c) net obligations of such Person under any Swap Contract;
     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
     (f) obligations under capital leases and Synthetic Lease Obligations; and
     (g) all Guarantees of such Person in respect of any of the foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date. Indebtedness of a Person shall
not include Permitted Transactions of the Person.
     “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
     “Indemnitees” — see Section 10.04(b).
     “Information” — see Section 10.07.
     “Interest Payment Date” shall mean (a) as to any Eurodollar Rate Loan, the
last day of each Interest Period applicable to such Loan and the Maturity Date
of the Facility under which such Loan was made; provided, however, that if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date
of the Facility under which such Loan was made.
     “Interest Period” shall mean as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date following such date
by one, two, three or six months or, if available to the Lenders, nine months
or, if acceptable to the Lenders, twelve months or any shorter period in excess
of nine months, as selected by the Borrower in its Loan Notice provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

12



--------------------------------------------------------------------------------



 



     (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.
     “Investment” shall mean, as to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of capital stock or other securities of another Person, or
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, deposit with or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person, other than, in either case, pursuant to
an Acquisition.
     “IRS” shall mean the United States Internal Revenue Service.
     “Laws” shall mean, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “Lender” — see the introductory paragraph hereto.
     “Lending Office” shall mean, as to any Lender, the office or offices of
such Lender described as such in such Lender’s Administrative Questionnaire, or
such other office or offices as a Lender may from time to time specify in
writing to the Borrower and the Administrative Agent.
     “Licenses” — see Section 5.20; individually, a “License”.
     “Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement and any financing lease having substantially the same economic effect
as any of the foregoing, but excluding the interest of a lessor under an
operating lease).
     “Litigation” shall mean any litigation (including, without limitation, any
governmental proceeding or arbitration proceeding), tax audit or investigative
proceeding, claim, lawsuit, and/or investigation pending or threatened against
or involving the Borrower, any of its Subsidiaries or other Affiliates or any of
its or their businesses or operations.
     “Loan” shall mean a Revolving Loan or a Term Loan, as applicable.

13



--------------------------------------------------------------------------------



 



     “Loan Documents” shall mean this Agreement, each Note, the Fee Letters and
any other document executed by or on behalf of the Borrower and which by its
terms is specifically designated as a “Loan Document” for purposes of this
definition.
     “Loan Notice” shall mean a notice of (a) a borrowing of Loans, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit A.
     “London Banking Day” shall mean any day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank eurodollar
market.
     “Material Adverse Change” or “Material Adverse Effect” shall mean any
change, event, action, condition or effect which individually or in the
aggregate (a) impairs the validity or enforceability of this Agreement, the
Notes, if any, or any other Loan Document, (b) materially and adversely affects
the consolidated business, assets, liabilities (actual or contingent), condition
(financial or otherwise), operations or prospects of the Borrower and its
Subsidiaries taken as a whole, or (c) impairs the ability of the Borrower to
perform its material obligations under this Agreement or any of the Loan
Documents.
     “Material Litigation” or “Material Litigation Development” shall mean any
Litigation, or development in any Litigation, as the case may be, which could
reasonably be expected to have a Material Adverse Effect.
     “Material Subsidiary” shall mean a Subsidiary whose (a) consolidated assets
exceed 5% of the consolidated assets of the Borrower and its Subsidiaries or
(b) whose consolidated revenues exceed 5% of the consolidated revenues of the
Borrower and its Subsidiaries, as of the end of or for the most recent Fiscal
Quarter for which financial statements have been delivered pursuant to
Section 6.01(a) or (b).
     “Maturity Date” shall mean (a) with respect to the Term Facility,
December 22, 2015 and (b) with respect to the Revolving Facility, December 22,
2013; provided, however, in each case, if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day.
     “Moody’s” shall mean Moody’s Investors Service, Inc. and any successor
thereto.
     “Multiemployer Plan” shall mean any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.
     “Multiple Employer Plan” shall mean a Plan which has two or more
contributing sponsors (including the Borrower or any ERISA Affiliate) at least
two of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.
     “NAIC” shall mean the National Association of Insurance Commissioners, or
any successor organization.

14



--------------------------------------------------------------------------------



 



     “Net Income” shall mean, for any Person for any Fiscal Quarter, the net
income (or loss) of such Person for such Fiscal Quarter as determined in
accordance with GAAP.
     “Non-Insurance Subsidiary” shall mean a Subsidiary of the Borrower that is
not engaged in the business of assuming insurance or reinsurance risk, and as of
the date hereof, shall include all Subsidiaries of the Borrower other than the
Reliance Standard Insurance Companies, Safety National, Safety First and Safety
National Re.
     “Note” shall mean a Revolving Note or a Term Note, as the context may
require.
     “Obligations” shall mean all advances to, and debts, liabilities,
obligations, covenants and duties of, the Borrower arising under any Loan
Document or otherwise with respect to any Loan, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against the Borrower or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
     “Organization Documents” shall mean, (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” shall mean all present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
     “Participant” — see Section 10.06(d).
     “PBGC” shall mean the Pension Benefit Guaranty Corporation.
     “Pension Act” shall mean the Pension Protection Act of 2006.
     “Pension Funding Rules” shall mean the rules of the Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the Closing Date of the Pension Act, Section 412 of the Code and
Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.
     “Pension Plan” shall mean any employee pension benefit plan (including a
Multiple

15



--------------------------------------------------------------------------------



 



Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower or any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
     “Permitted Liens” — see Section 7.01.
     “Permitted Transactions” shall mean (a) transactions in which an investor
sells U.S. Government Securities or mortgage-backed securities, including,
without limitation, securities issued by the Government National Mortgage
Association and the Federal Home Loan Mortgage Corporation, while simultaneously
contracting to repurchase the same or “substantially the same” (as determined by
the Public Securities Association and in accordance with GAAP) securities for a
later settlement, (b) transactions in which an investor lends cash to a primary
dealer and the primary dealer collateralizes the borrowing of the cash with
certain securities, (c) transactions in which an investor lends securities to a
primary dealer and the primary dealer collateralizes the borrowing of the
securities with cash collateral, and (d) transactions in which an investor makes
loans of securities to a broker dealer under an agreement requiring such loans
to be continuously secured by cash collateral or U.S. Government Securities.
     “Person” shall mean any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
     “Plan” shall mean any employee benefit plan within the meaning of
Section 3(3) of ERISA (including a Pension Plan), maintained for employees of
the Borrower or any ERISA Affiliate or any such Plan to which the Borrower or
any ERISA Affiliate is required to contribute on behalf of any of its employees.
     “Platform” — see Section 6.01.
     “Public Lender” has the meaning specified in Section 6.01.
     “Qualification” shall mean, with respect to any certificate covering any
financial statements, a qualification to such certificate or financial
statements (such as a “subject to” or “except for” statement therein)
(a) resulting from a limitation on the scope of examination of such financial
statements or the underlying data, (b) as to the capability of the Person whose
financial statements are certified to continue operations as a going concern, or
(c) which could be eliminated by changes in financial statements or notes
thereto covered by such certificate (such as by the creation of or increase in a
reserve or a decrease in the carrying value of assets) and which if so
eliminated by the making of any such change and after giving effect thereto
would occasion a Default; provided, that neither of the following shall
constitute a Qualification: (i) a consistency exception relating to a change in
accounting principles with which the independent public accountants for the
Person whose financial statements are being certified have concurred; or (ii) a
qualification relating to the outcome or disposition of threatened Litigation,
pending Litigation being contested in good faith, pending or threatened claims
or contingencies which cannot be determined with sufficient certainty to permit
such financial statements to be unqualified.

16



--------------------------------------------------------------------------------



 



     “Reference Departments” shall mean the Department of the State of Illinois,
in the case of RSL, the State of Missouri, in the case of Safety National, the
State of New York, in the case of FRSL and the State of Texas, in the case of
RSL-Texas.
     “Register” — see Section 10.06(c).
     “Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.
     “Reliance Standard Insurance Companies” shall mean RSL-Texas, RSL and FRSL.
     “Reportable Event” shall mean any of the events set forth in Section
4043(c) of ERISA, other than events for which the 30 day notice period has been
waived.
     “Representatives” — see Section 10.07.
     “Required Lenders” shall mean, as of any date of determination, (a) if any
Revolving Commitments are in effect, Lenders having more than 50% of the sum of
(i) the Revolving Commitments then in effect, if any, plus (ii) the Term
Outstanding Amounts or (b) if the Revolving Commitment of each Lender has been
terminated pursuant to Section 8.02 or otherwise, Lenders holding in the
aggregate more than 50% of the sum of (i) the Revolving Outstanding Amounts, if
any, plus (ii) the Term Outstanding Amounts; provided that the amount of the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall each be disregarded for purposes of determining
whether such percentage has been attained.
     “Responsible Officer” shall mean the chief executive officer, president,
chief financial officer, executive vice president, treasurer or assistant
treasurer of the Borrower, and solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of the Borrower and, solely for purposes of notices given pursuant to
Article II, any other officer or agent of the Borrower so designated by any of
the foregoing officers in a notice to the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of the Borrower
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Borrower.
     “Revolving Borrowing” shall mean a borrowing consisting of simultaneous
Revolving Loans of the same Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each of the Revolving Lenders pursuant
to Section 2.01(b).
     “Revolving Commitment” shall mean, as to each Lender, its obligation to
make Revolving Loans to the Borrower pursuant to Section 2.01(b) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Revolving
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

17



--------------------------------------------------------------------------------



 



     “Revolving Facility” shall mean, at any time, the aggregate amount of the
Revolving Lenders’ Revolving Commitments at such time.
     “Revolving Lender” shall mean, at any time, any Lender that has a Revolving
Commitment (or has a Revolving Outstanding Amount as to one or more Revolving
Loans) at such time.
     “Revolving Loan” — see Section 2.01(b).
     “Revolving Note” shall mean a promissory note made by the Borrower in favor
of a Revolving Lender evidencing Revolving Loans made by such Revolving Lender,
substantially in the form of Exhibit B-1.
     “Revolving Outstanding Amounts” shall mean with respect to Revolving Loans
on any date, the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of such Revolving Loans
occurring on such date.
     “Risk-Based Capital Ratio” shall mean, with respect to any insurance
company, the ratio of Adjusted Capital of such insurance company to the Company
Action Level of such insurance company (as determined by the NAIC or the
applicable Reference Department). In the event that there is a conflict between
the Risk-Based Capital formulas adopted by the NAIC and the applicable Reference
Department, the calculation of the Reference Department shall govern.
     “RSL” shall mean Reliance Standard Life Insurance Company, an Illinois
insurance company.
     “RSL-Texas” shall mean Reliance Standard Life Insurance Company of Texas, a
Texas insurance company.
     “S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
     “Safety First” shall mean Safety First Insurance Company, an Illinois
insurance company.
     “Safety National” shall mean Safety National Casualty Corporation, a
Missouri insurance corporation.
     “Safety National Re” shall mean Safety National Re SPC, a Cayman Islands
insurance corporation.
     “SAP” shall mean, as to any insurance company, the statutory accounting
practices prescribed or permitted by the Reference Department.
     “SEC” shall mean the Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.
     “Solvent”, as to any Person on a particular date, shall mean that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including,

18



--------------------------------------------------------------------------------



 



without limitation, contingent liabilities, of such Person, (b) the present fair
salable value of the assets of such Person is not less than the amount that will
be required to pay the probable liabilities of such Person and its debts as they
become absolute and matured, (c) such Person is able to realize upon its assets
and pay its debts and other obligations, Guarantees and other commitments as
they mature in the normal course of business, (d) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, (e) such Person is
not engaged in business or a transaction, and is not about to engage in business
or a transaction, for which such Person’s property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged and (f) such Person has not made any
transfer or incurred any obligation, with the intent to hinder, delay or defraud
either present or future creditors of such Person. For the purposes of this
definition, in computing the amount of any Guarantee at any time, it is intended
that such Guarantee will be computed at the amount which, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
     “Statutory Financial Statements” — see Section 5.05(a)(i).
     “Statutory Liabilities” shall mean, as to any of the Reliance Standard
Insurance Companies as of any date, the amount reported on line 26, page 3,
column 1 of the Annual Statement of each of the Reliance Standard Insurance
Companies and, as to Safety National as of any date, the amount reported on line
26, page 3, column 1 of the Annual Statement of Safety National, or, in each
case, an amount determined in a consistent manner for any date other than one as
of which an Annual Statement is prepared.
     “Subsidiary” of a Person shall mean a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of members of the board of directors or other governing body (other
than securities or interests having such power only by reason of the happening
of a contingency) are at the time beneficially owned, or the management of which
is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower; provided, however, that the term
“Subsidiary” shall not refer to any Person where equity interests are held
solely by separate accounts of the Reliance Standard Insurance Companies in the
ordinary course of business.
     “Subsidiary Indebtedness” shall mean (a) a Subsidiary’s obligations (other
than to the Borrower or another Subsidiary) for borrowed money that are
evidenced by bonds, debentures, notes or bank credit agreements, other than
obligations in respect of (i) advances from a Federal Home Loan Bank or funding
agreement backed note programs and (ii) securities constituting Hybrid Capital
which are issued by a limited liability company, business trust or similar
entity, all of the common securities of which are owned, directly or indirectly,
by the Borrower and which is formed solely for the purpose of issuing such
securities; (b) Guarantees by a Subsidiary of obligations for borrowed money so
evidenced of another Person (other than the Borrower or a Subsidiary); (c)
Indebtedness owing by a Subsidiary to the Borrower, another Subsidiary or any
other Person incurred in support of obligations of a Subsidiary or such other
Person in connection with Hybrid Capital; and (d) Guarantees by a Subsidiary in
respect of obligations of

19



--------------------------------------------------------------------------------



 



another Subsidiary or any other Person incurred in support of obligations of a
Subsidiary or such other Person in connection with Hybrid Capital.
     “Supplemental Lender” has the meaning specified in Section 2.12(a).
     “Supplemental Revolving Commitment Date” has the meaning specified in
Section 2.12(b).
     “Swap Contract” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” shall mean, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Synthetic Lease Obligation” shall mean the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
     “Tax Claim” — see Section 6.01(n).
     “Tax Returns and Reports” shall mean all returns, reports and information
required to be filed with any Governmental Authority with regard to taxes.
     “Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

20



--------------------------------------------------------------------------------



 



     “Term Borrowing” shall mean a borrowing consisting of simultaneous Term
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Term Lenders pursuant to
Section 2.01(a).
     “Term Commitment” shall mean, as to each Term Lender, its obligation to
make Term Loans to the Borrower pursuant to Section 2.01(a) in an aggregate
principal amount not to exceed the amount set forth opposite such Term Lender’s
name on Schedule 2.01 under the caption “Term Commitment.”
     “Term Facility” shall mean (a) at any time prior to the funding by the Term
Lenders of their Term Loans, the aggregate amount of the Term Commitments at
such time and (b) thereafter, the aggregate principal amount of the Term Loans
of all Term Lenders outstanding at such time.
     “Term Lender” shall mean (a) at any time prior to the funding by such
Lender of a Term Loan, any Lender that has a Term Commitment at such time and
(b) thereafter, any Lender that has a Term Outstanding Amount as to a Term Loan
at such time.
     “Term Loan” — see Section 2.01(a).
     “Term Note” shall mean a promissory note made by the Borrower in favor of a
Term Lender evidencing Term Loans made by such Term Lender, substantially in the
form of Exhibit B-2.
     “Term Outstanding Amounts” shall mean with respect to Term Loans on any
date, the aggregate outstanding principal amount thereof after giving effect to
any prepayments or repayments of such Term Loans occurring on such date.
     “Threshold Amount” shall mean $30,000,000.
     “Total Outstandings” shall mean the aggregate of the Revolving Outstanding
Amounts and the Term Outstanding Amounts.
     “Type” shall mean, with respect to a Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.
     “Unfunded Pension Liability” shall mean the excess of a Pension Plan’s
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of that Pension Plan’s assets, determined in accordance with the assumptions
used for funding the Pension Plan pursuant to Section 412 of the Code for the
applicable plan year.
     “United States” and “U.S.” shall mean the United States of America.
     “U.S. Government Securities” shall mean obligations of, or obligations
guaranteed as to principal and interest by, the United States Government or any
agency or instrumentality thereof.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

21



--------------------------------------------------------------------------------



 



     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
     (b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
     (ii) Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
     (iii) The term “including” is by way of example and not limitation. The
term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form.
     (c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (d) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP or SAP, as applicable, applied on a consistent basis, as
in effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.
     (b) If at any time any change in GAAP or SAP, including, without
limitation, a change resulting from a conversion to International Financial
Reporting Standards, would affect the computation of any financial ratio or
requirement or the application of any provision set forth in any Loan Document,
and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio, requirement or provision to preserve the original intent
thereof in light of such change in GAAP or SAP (subject to the approval of the
Required Lenders); provided that, until so amended, such ratio, requirement or
provision shall continue to be computed or applied in accordance with GAAP or
SAP, as applicable, prior to such change therein and the Borrower shall provide
to the Administrative Agent and the Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP or SAP.
     1.04 Rounding. Any financial ratio required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such

22



--------------------------------------------------------------------------------



 



ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).
     1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
     1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
ARTICLE II
THE COMMITMENTS AND LOANS
     2.01 Loans. (a) Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Term Loan”) to the
Borrower on the Closing Date, in an aggregate amount equal to such Lender’s Term
Commitment. Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein. The Term Commitment reduces to $0 immediately after
funding of the Term Loan.
     (b) Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a “Revolving Loan”) to the
Borrower from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Loan Commitment. Within the limits of each Lender’s Revolving
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(b), prepay under Section 2.03(b), and
reborrow under this Section 2.01(b). Revolving Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.
     2.02 Borrowings, Conversions and Continuations of Loans.
     (a) Each Term Borrowing, each Revolving Borrowing, each conversion of Term
Loans or Revolving Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by telephone or email. Each such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(i) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of any
Term or Revolving Borrowing of Base Rate Loans; provided, however, that if the
Borrower wishes to request Eurodollar Rate Loans having an Interest Period other
than one, two, three or six months in duration as provided in the definition of
“Interest Period”, the applicable notice must be received by the Administrative
Agent not later than 11:00 a.m. four Business Days prior to the requested date
of such Term or Revolving Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Appropriate Lenders of such
request

23



--------------------------------------------------------------------------------



 



and determine whether the requested Interest Period is acceptable to all of
them. Not later than 11:00 a.m., three Business Days before the requested date
of such Borrowing, conversion or continuation, the Administrative Agent shall
notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Appropriate Lenders.
Each telephonic or email notice by the Borrower pursuant to this Section 2.02(a)
must be confirmed promptly by delivery to the Administrative Agent of a written
Loan Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof. Each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Loan Notice (whether telephonic, email or written) shall
specify (i) whether the Borrower is requesting a Term Borrowing or a Revolving
Borrowing, a conversion of Term Loans or Revolving Loans from one Type to the
other, or a continuation of Eurodollar Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or continued or to which
existing Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto. If the Borrower fails to specify a Type of
Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Revolving Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Term or Revolving Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.
     (b) Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount of its Applicable
Percentage of the Term Loans or Revolving Loans, as applicable, and if no timely
notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Appropriate Lender of the details of any
automatic conversion to Base Rate Loans described in the preceding subsection.
In the case of a Term Borrowing or a Revolving Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 1:00 p.m. on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Loan, Section 4.01), the Administrative Agent
shall make all funds so received available to the Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

24



--------------------------------------------------------------------------------



 



     (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change, as well
as any change in the Eurodollar Rate or the Federal Funds Rate used for such
purpose (but only if such change would result in an actual increase in the level
of the Base Rate), within one Business Day of such change.
     (e) After giving effect to all Term Borrowings, all conversions of Term
Loans from one Type to the other, and all continuations of Term Loans as the
same Type, there shall not be more than three Interest Periods in effect in
respect of the Term Facility. After giving effect to all Revolving Borrowings,
all conversions of Revolving Loans from one Type to the other, and all
continuations of Revolving Loans as the same Type, there shall not be more than
ten Interest Periods in effect in respect of the Revolving Facility.
     2.03 Prepayments.
     (a) The Borrower may, upon notice to the Administrative Agent at any time
or from time to time voluntarily prepay Revolving Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $1,000,000 or an integral multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Loans shall
be in a principal amount of $500,000 or an integral multiple of $100,000 or, in
each case, if less, the entire principal amount thereof then outstanding. Each
such notice shall specify the date and amount of such prepayment and the Type(s)
of Revolving Loans to be prepaid and, if Eurodollar Rate Loans are to be
prepaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Revolving Lender of its receipt of each such notice, and of
the amount of such Lender’s Applicable Percentage of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment, and
the payment amount specified in such notice shall be due and payable, on the
date specified therein. Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Subject to Section 2.13,
each such prepayment shall be applied to the Revolving Loans of the Revolving
Lenders in accordance with their respective Applicable Percentages.
     (b) The Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Term Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 or, in each case,
if less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the

25



--------------------------------------------------------------------------------



 



Type(s) of Term Loans to be prepaid and, if Eurodollar Rate Loans are to be
prepaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Term Lender of its receipt of each such notice, and of the
amount of such Term Lender’s Applicable Percentage of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment, and
the payment amount specified in such notice shall be due and payable, on the
date specified therein. Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Subject to Section 2.13,
each such prepayment shall be applied to the Term Loans of the Term Lenders in
accordance with their respective Applicable Percentages. Each prepayment of a
Term Loan shall be applied pro rata to all remaining principal repayments to be
made with respect to such Term Loan pursuant to Section 2.05. Amounts prepaid
under this Section 2.03(b) may not be reborrowed.
     2.04 Termination or Reduction of Commitments. (a) Revolving Facility. The
Borrower may, upon notice to the Administrative Agent, terminate the Revolving
Facility Commitments, or from time to time permanently reduce the Revolving
Facility; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, and (iii) the Borrower shall not terminate or reduce the Revolving
Facility if, after giving effect thereto and to any concurrent prepayments
hereunder, the Revolving Outstanding Amounts would exceed the Revolving
Facility. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Revolving Facility Commitments. Any
reduction of the Revolving Facility shall be applied to the Commitment of each
Revolving Lender according to its Applicable Percentage of the Revolving
Facility. All fees accrued until the Closing Date of any termination of the
Revolving Facility Commitments shall be paid on the Closing Date of such
termination.
     (b) Term Facility. The Term Commitments shall be automatically and
permanently reduced to zero upon the funding of the Term Loans.
     2.05 Repayment of Loans.
     (a) The Borrower shall repay to the Lenders the Term Loans in quarterly
installments of principal equal to 6.25% of the principal amounts of the Term
Loans made on the Closing Date, on each March 31, June 30, September 30 and
December 31, commencing December 31, 2013, with the remaining principal amounts
of the Term Loans to be payable on the Maturity Date. Amounts repaid under this
Section 2.05(a) may not be reborrowed.
     (b) The Borrower shall repay to the Lenders on the Maturity Date the
principal amounts of the Revolving Loans outstanding on such date.
     2.06 Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii)

26



--------------------------------------------------------------------------------



 



each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate.
     (b) (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
     (ii) If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
     (iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.07 Fees.
     (a) The Borrower shall pay to the Administrative Agent for the account of
each Revolving Lender in accordance with its Applicable Percentage, a commitment
fee equal to the Applicable Rate times the actual daily amount by which such
Lender’s Revolving Commitment exceeds the Revolving Outstanding Amount of such
Lender’s Revolving Loans, subject to adjustment as provided in Section 2.13. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.
     (b) Existing Credit Agreement. The Borrower shall pay to the Administrative
Agent for the account of the lenders under the Existing Credit Agreement all
accrued and unpaid commitment fees on the Closing Date.

27



--------------------------------------------------------------------------------



 



     (c) Other Fees. (i) The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
     (ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
     2.08 Computation of Interest and Fees. All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the
Eurodollar Rate) shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.10(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
     2.09 Evidence of Debt. The Loans made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
     2.10 Payments Generally; Administrative Agent’s Clawback.
     (a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage in respect of the relevant Facility (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m.

28



--------------------------------------------------------------------------------



 



shall be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
     (b) (i) Funding by Lenders of Revolving Loans; Presumption by
Administrative Agent. Unless the Administrative Agent shall have received notice
from a Revolving Lender prior to the proposed date of any Revolving Borrowing of
Eurodollar Rate Loans (or, in the case of any Revolving Borrowing of Base Rate
Loans, prior to 12:00 noon on the date of such Revolving Borrowing) that such
Lender will not make available to the Administrative Agent such Revolving
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Revolving Borrowing of Base Rate Loans, that
such Revolving Lender has made such share available in accordance with and at
the time required by Section 2.02) and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Revolving Lender has not in fact made its share of the applicable Revolving
Borrowing available to the Administrative Agent, then the applicable Revolving
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such
Revolving Lender, the greater of the Federal Funds Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Revolving Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Revolving Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Revolving Lender’s Revolving Loan included in such
Revolving Borrowing. Any payment by the Borrower shall be without prejudice to
any claim the Borrower may have against a Revolving Lender that shall have
failed to make such payment to the Administrative Agent.
     (ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

29



--------------------------------------------------------------------------------



 



     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Loan set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
     (d) Obligations of Lenders Several. The obligations of (i) the Revolving
Lenders hereunder to make Revolving Loans, (ii) the Term Lenders to make Term
Loans, and (iii) the Lenders to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Loan or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 10.04(c).
     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.11 Sharing of Payments by Lenders; Collateral. (a) If any Lender shall,
by exercising any right of setoff or counterclaim or otherwise, obtain payment
in respect of (i) Obligations in respect of any of the Facilities due and
payable to such Lender hereunder and under the other Loan Documents at such time
in excess of its ratable share (according to the proportion of (x) the amount of
such Obligations due and payable to such Lender at such time to (y) the
aggregate amount of the Obligations in respect of the Facilities due and payable
to all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations in respect of the Facilities due and
payable to all Lenders hereunder and under the other Loan Documents at such time
obtained by all the Lenders at such time or (ii) Obligations in respect of any
of the Facilities owing (but not due and payable) to such Lender hereunder and
under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (x) the amount of such Obligations owing (but
not due and payable) to such Lender at such time to (y) the aggregate amount of
the Obligations in respect of the Facilities owing (but not due and payable) to
all Lenders hereunder and under the other Loan Documents at such time) of
payment on account of the Obligations in respect of the Facilities owing (but
not due and payable) to all Lenders hereunder and under the other Loan Documents
at such time obtained by all of the Lenders at such time then the Lender
receiving such greater proportion shall (A) notify the Administrative Agent of
such fact, and (B) purchase (for cash at face value) participations in the Loans
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:

30



--------------------------------------------------------------------------------



 



(1) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(2) the provisions of this Section shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).
     The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
     (b) In the event that the Borrower provides collateral to secure
Obligations under this Agreement, such collateral shall secure all of the
Obligations.
     2.12 Increase in Revolving Commitments.
     (a) Request for Increases to Revolving Commitments. The Borrower shall have
the right from time to time prior to the date that is 30 days prior to the
Maturity Date to increase the aggregate Revolving Commitments hereunder up to
$300,000,000 by adding to this Agreement one or more other Eligible Assignees
having additional Revolving Commitments (which may include any existing Lender,
with the consent of such Lender in its sole discretion) (each such Person, a
“Supplemental Lender”) with the approval of the Administrative Agent (which
approval shall not be unreasonably withheld or delayed); provided that no
consent of the Administrative Agent will be required in the case of any such
Eligible Assignee that is a Lender or an Affiliate of a Lender, provided that
(i) each Supplemental Lender shall have entered into an agreement pursuant to
which such Supplemental Lender shall undertake a Revolving Commitment (or, if
such Supplemental Lender is an existing Revolving Lender, pursuant to which its
Revolving Commitment shall be increased), (ii) such Revolving Commitment of any
Supplemental Lender that is not an existing Lender shall be in an amount of at
least $10,000,000 and (iii) such Revolving Commitment (together with the
increased Revolving Commitment(s) of all other Supplemental Lenders being
provided at such time) shall be in an aggregate amount of at least $10,000,000.
     (b) Required Supplemental Lender Documentation. Each Supplemental Lender
shall enter into an agreement in form and substance satisfactory to the Borrower
and the Administrative Agent and its counsel pursuant to which such Supplemental
Lender shall, as of the effective date of such increase in the Revolving
Commitments (which shall be a Business Day and, unless the Administrative Agent
otherwise agrees, on which no Revolving Borrowing is scheduled to be made, each
a “Supplemental Revolving Commitment Date”), undertake a Revolving Commitment
(or, if any such Supplemental Lender is an existing Revolving Lender, its
Revolving Commitment shall be in addition to such Lender’s Revolving Commitment

31



--------------------------------------------------------------------------------



 



hereunder on such date) and such Supplemental Lender shall thereupon become (or
continue to be) a “Lender” for all purposes hereof. The Borrower and the
Administrative Agent shall cooperate to set a Supplemental Revolving Commitment
Date which will minimize the amounts payable under Section 2.12(c)(iv).
     (c) Conditions to Effectiveness of Increase. Notwithstanding the foregoing,
no increase in the aggregate Revolving Commitments hereunder pursuant to this
Section shall be effective unless:
     (i) the Borrower shall have given the Administrative Agent notice of any
such increase at least ten Business Days prior to the applicable Supplemental
Revolving Commitment Date;
     (ii) no Default shall have occurred and be continuing on the applicable
Supplemental Revolving Commitment Date;
     (iii) the Borrower shall deliver to the Administrative Agent a certificate
dated as of the Supplemental Revolving Commitment Date signed by a Responsible
Officer of the Borrower (x) certifying and attaching the resolutions adopted by
the Borrower approving or consenting to such increase, and (y) certifying that,
before and after giving effect to such increase, (A) each of the representations
and warranties contained in Article V and the other Loan Documents shall be true
in all material respects on and as of the applicable Supplemental Revolving
Commitment Date with the same force and effect as if made on and as of such date
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date); and (B) no Default
exists; and
     (iv) on each Supplemental Revolving Commitment Date, the Administrative
Agent shall reallocate any outstanding Revolving Loans so that, after giving
effect thereto, the Revolving Loans are held ratably by the Revolving Lenders in
accordance with their respective Revolving Commitments (after giving effect to
such increase) and the Borrower shall (A) prepay the interest due on such
Revolving Loans prior to such Supplemental Revolving Commitment Date and (B) pay
to the Lenders the amounts, if any, payable under Section 3.05 as if such
Revolving Loans had been prepaid.
     (d) Revised Percentages. The Administrative Agent shall promptly notify the
Revolving Lenders of the new Applicable Percentages after giving effect to the
Supplemental Revolving Commitment.
     (e) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.11 or 10.01 to the contrary.
     2.13 Defaulting Lenders. (a) Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

32



--------------------------------------------------------------------------------



 



     (i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
     (ii) Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent in the following order of priority: first, to the payment of any amounts
owing by that Defaulting Lender to the Administrative Agent hereunder; second,
as the Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which that Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; fourth to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans in
respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of that Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.13(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.
     (iii) Certain Fees. A Revolving Lender which is a Defaulting Lender shall
not be entitled to receive any commitment fee pursuant to Section 2.07(a) for
any period during which that Revolving Lender is a Defaulting Lender (and the
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).
     (b) Defaulting Lender Cure. If the Borrower and the Administrative Agent,
in their sole discretion, agree in writing that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral) whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees

33



--------------------------------------------------------------------------------



 



accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change in a Lender’s status as a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
     (ii) If the Borrower or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including United States Federal backup
withholding, withholding taxes or both, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or Lender, as the case may be, receives an amount equal
to the sum it would have received had no such withholding or deduction been
made.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
     (c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within 20 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) withheld or
deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent or such Lender, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. The Borrower shall also, and does

34



--------------------------------------------------------------------------------



 



hereby, indemnify the Administrative Agent, and shall make payment in respect
thereof within 20 days after demand therefor, for any amount which a Lender for
any reason fails to pay indefeasibly to the Administrative Agent as required by
clause (ii) of this subsection. A certificate as to the amount of any such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
     (ii) Without limiting the provisions of subsection (a) or (b) above, each
Lender shall, and does hereby, indemnify the Borrower and the Administrative
Agent, and shall make payment in respect thereof within 10 days after demand
therefor, against any and all Taxes and any and all related losses, claims,
liabilities, penalties, interest and expenses (including the fees, charges and
disbursements of any counsel for the Borrower or the Administrative Agent)
incurred by or asserted against the Borrower or the Administrative Agent by any
Governmental Authority as a result of the failure by such Lender to deliver, or
as a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender to the Borrower or the Administrative
Agent pursuant to subsection (e). Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii). The agreements in
this clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Revolving Commitments and the repayment,
satisfaction or discharge of all other Obligations.
     (d) Evidence of Payments. Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
     (e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to
the Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.
     (ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,

35



--------------------------------------------------------------------------------



 



     (A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and
     (B) each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(II) executed originals of Internal Revenue Service Form W-8ECI,
(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or
(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
     (iii) Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may

36



--------------------------------------------------------------------------------



 



be reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any jurisdiction that the Borrower
or the Administrative Agent make any withholding or deduction for taxes from
amounts payable to such Lender.
     (f) Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent, any determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses reasonably incurred by the Administrative Agent and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent or such Lender agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender in the event
the Administrative Agent, such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.
     3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the

37



--------------------------------------------------------------------------------



 



Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted. Each of the initial Lenders represents and
warrants that it has not, as of the date of this Agreement, made any
determination of the type referenced in the first sentence of this Section 3.02,
and is not aware of any basis for such a determination, and each Eligible
Assignee who subsequently becomes a Lender pursuant to Section 10.06 shall be
deemed to have made a representation and warranty to such effect, as of the
effective date of the applicable assignment.
     3.03 Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.
     3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate);
     (ii) subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or

38



--------------------------------------------------------------------------------



 



     (iii) impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan, or to reduce the amount of any sum received or receivable by such
Lender (whether of principal, interest or any other amount) then, upon request
of such Lender, the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.
     (b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within 20 days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).
     3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

39



--------------------------------------------------------------------------------



 



     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
     (c) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
     3.06 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.
     3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Revolving Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV CONDITIONS PRECEDENT TO LOANS
     4.01 Conditions of Initial Loan. The obligation of each Lender to make its
Term Loan and/or initial Revolving Loan hereunder is subject to satisfaction of
the following conditions precedent:

40



--------------------------------------------------------------------------------



 



     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and each of the Lenders:
     (i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;
     (ii) a Note executed by the Borrower in favor of each Lender requesting a
Note;
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents;
     (iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
and that the Borrower is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
     (v) a favorable opinion of Chad W. Coulter, counsel to the Borrower
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibit E and such other matters concerning the Borrower and the Loan
Documents as the Required Lenders may reasonably request;
     (vi) a certificate of a Responsible Officer of the Borrower either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by the Borrower and the
validity against the Borrower of the Loan Documents to which it is a party, and
such consents, licenses and approvals shall be in full force and effect, or
(B) stating that no such consents, licenses or approvals are so required;
     (vii) a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;
(C) the absence of any Material Litigation, and (D) the current Debt Ratings;
and
     (viii) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent or the Required Lenders reasonably may require.
     (b) Any fees required to be paid on or before the Closing Date shall have
been paid.

41



--------------------------------------------------------------------------------



 



     (c) All amounts outstanding under the Existing Credit Agreement shall have
been paid in full and the commitments under the Existing Credit Agreement shall
been terminated.
     (d) Unless waived by the Administrative Agent, the Borrower shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent to
the extent invoiced prior to or on the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).
     (e) The Closing Date shall have occurred on or before December 31, 2010.
     Without limiting the generality of the provisions of Section 9.04, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
     4.02 Conditions to all Loans. The obligation of each Lender to honor any
Loan Notice (other than a Loan Notice requesting only a conversion of Loans to
the other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:
     (a) The representations and warranties of the Borrower contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such Loan,
except for, in the case of all Loans other than the initial Loan, the
representation set forth in Section 5.05(c) and except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.
     (b) No Default shall exist, or would result from such proposed Loan or from
the application of the proceeds thereof.
     (c) The Administrative Agent shall have received a Loan Notice in
accordance with the requirements hereof.
     Each Loan Notice (other than a Loan Notice requesting only a conversion of
Loans to the other Type or a continuation of Eurodollar Rate Loans) submitted by
the Borrower shall be deemed to be a representation and warranty that the
conditions specified in Sections 4.02(a) and (b) have been satisfied on and as
of the date of the applicable Loan.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Administrative Agent and the
Lenders that:

42



--------------------------------------------------------------------------------



 



     5.01 Existence, Qualification and Power; Compliance with Laws. The Borrower
is (a) duly organized or formed, validly existing and, as applicable, in good
standing under the Laws of the jurisdiction of its organization or formation,
(b) has all requisite power and authority and all requisite governmental
licenses, authorizations, consents and approvals to (i) own its assets and carry
on its business substantially as now conducted and (ii) execute, deliver and
perform its obligations under the Loan Documents, (c) is duly qualified and is
licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license and (d) is in
compliance with all Laws except, in each case referred to in clause (b)(i), (c)
or (d), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
     5.02 Authorization; No Contravention. The execution, delivery and
performance by the Borrower of each Loan Document have been duly authorized by
all necessary organizational action on its part and do not and will not
contravene the terms of any of the Borrower’s Organization Documents; conflict
with or result in any breach or contravention of, or result in or require the
creation or imposition of any Lien under, any Contractual Obligation to which
the Borrower is a party or any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which the Borrower or its
property is subject; or violate any Law.
     5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower of this Agreement or any other Loan Document.
     5.04 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by the
Borrower. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of the Borrower
that is a party thereto, enforceable against the Borrower in accordance with its
terms, subject to Debtor Relief Laws.
     5.05 Financial Statements; No Material Adverse Effect.
     (a) Statutory Financial Statements.
     (i) The Annual Statements, or the quarterly statements, as the case may be,
of each of the Reliance Standard Insurance Companies and Safety National
including, without limitation, the provisions made therein for investments and
the valuation thereof, reserves, policy and contract claims and Statutory
Liabilities, in each case as filed with the appropriate Governmental Authority
of its state of domicile (the “Department”) and delivered to each Lender prior
to the execution and delivery of this Agreement, as of, and for the 2009 Fiscal
Year, and as of the end of, and for, the Fiscal Quarter ended September 30, 2010
(collectively, the “Statutory Financial Statements”), have been prepared in
accordance with SAP applied on a consistent basis. Each such Statutory Financial
Statement was in compliance in all material respects with applicable law when
filed. The Statutory Financial Statements fairly present the financial
condition, the results of operations, changes in equity and changes in financial
position of each of the

43



--------------------------------------------------------------------------------



 



Reliance Standard Insurance Companies and Safety National as of and for the
respective dates and periods indicated therein in accordance with SAP applied on
a consistent basis. Except for liabilities and obligations, including, without
limitation, reserves, policy and contract claims and Statutory Liabilities (all
of which have been computed in accordance with SAP), disclosed or provided for
in the Statutory Financial Statements, the Reliance Standard Insurance Companies
and Safety National did not have, as of the respective dates of each of such
financial statements any liabilities or obligations (whether absolute or
contingent and whether due or to become due) which, in conformity with SAP,
applied on a consistent basis, would have been required to be or should be
disclosed or provided for in such financial statements. All books of account of
the Reliance Standard Insurance Companies and Safety National fully and fairly
disclose, in all material respects, all of the transactions, properties, assets,
investments, liabilities and obligations of the Reliance Standard Insurance
Companies and Safety National and all of such books of account are in the
possession of each of the Reliance Standard Insurance Companies and Safety
National and are true, correct and complete in all material respects.
     (ii) The investments of each of the Reliance Standard Insurance Companies
and Safety National reflected in the Annual Statements filed with the Department
with respect to each of the Reliance Standard Insurance Companies’ and Safety
National’s 2009 Fiscal Year (the “2009 Annual Statements”), as updated through
the September 30, 2010 quarterly statements (the “2010 Quarterly Statements”),
comply in all material respects with all applicable requirements of the
applicable Department as to investments which may be made by such Reliance
Standard Insurance Company and Safety National.
     (iii) The provisions made in the 2009 Annual Statements and in the 2010
Quarterly Statements for reserves, policy and contract claims and Statutory
Liabilities are in compliance in all material respects with the requirements of
the applicable Department and have been computed in accordance with SAP.
     (iv) Marketable securities and short term investments reflected, with
respect to the Reliance Standard Insurance Companies, in line 10, page 2, column
3 and, with respect to Safety National, in line 10, page 2, column 3, of their
respective 2009 Annual Statements and in the 2010 Quarterly Statements are
valued at cost, amortized cost or market value, as noted on such Statutory
Financial Statements and as required by applicable law.
     (v) Except as set forth on Schedule 5.05, no dividends or other
distributions have been declared, paid or made upon any shares of capital stock
of any of the Reliance Standard Insurance Companies or Safety National nor have
any shares of capital stock of any of the Reliance Standard Insurance Companies
or Safety National been redeemed, retired, purchased or otherwise acquired since
December 31, 2009, other than as reflected in the balance sheets of the Reliance
Standard Insurance Companies or Safety National.
     (b) GAAP Financial Statements.
     (i) The audited consolidated financial statements of the Borrower as of the
end of, and for, the 2009 Fiscal Year (the “Audited Financial Statements”), and
the unaudited consolidated financial statements of the Borrower as of the end
of, and for, the

44



--------------------------------------------------------------------------------



 



Fiscal Quarter ended September 30, 2010, copies of which have been furnished to
the Administrative Agent and each of the Lenders, have been prepared in
conformity with GAAP applied on a consistent basis (except to the extent
necessitated by changes in GAAP during the relevant periods), and accurately
present the financial condition of the Borrower and each of its Subsidiaries as
at such dates and the results of operations for the periods then ended.
     (ii) Except as set forth on Schedule 5.05, no dividends or other
distributions have been declared, paid or made upon any shares of capital stock
of the Borrower or any of its Subsidiaries, nor have any shares of capital stock
of the Borrower or any of its Subsidiaries been redeemed, retired, purchased or
otherwise acquired, since December 31, 2009.
     (iii) With respect to any representation and warranty which is deemed to be
made after the date hereof by the Borrower, the balance sheet and statements of
operations, of stockholders’ equity and of cash flows, which as of such date
shall most recently have been furnished by or on behalf of the Borrower to each
Lender for the purposes of or in connection with this Agreement or any
transaction contemplated hereby, shall have been prepared in accordance with
GAAP consistently applied (except as disclosed therein), and shall present
fairly (in a condensed manner) the consolidated financial condition of the
corporations covered thereby as at the dates thereof and for the periods then
ended, subject, in the case of quarterly financial statements, to normal
year-end and audit adjustments.
     (c) Material Adverse Change. No Material Adverse Change has occurred since
December 31, 2009.
     5.06 Litigation and Guarantees. No Material Litigation is pending or
threatened except as set forth in Schedule 5.06. The Borrower and its
Subsidiaries have no material Guarantees other than (a) as provided for or
disclosed on Schedule 5.06 or in the financial statements referred to in
Section 5.05 or (b) any Guarantees consisting of a guarantee by the Borrower
with respect to any payment obligations under Hybrid Securities.
     5.07 No Default. Neither the Borrower nor any Subsidiary is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
     5.08 Ownership of Property; Liens. Each of the Borrower and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Borrower and its Subsidiaries is subject to no Liens, other than
Permitted Liens.
     5.09 Environmental Compliance. There are no claims alleging potential
liability or responsibility for violation of any Environmental Law or any such
violation on the Borrower’s

45



--------------------------------------------------------------------------------



 



and its Subsidiaries’ respective businesses, operations and properties, that
could individually or in the aggregate reasonably be expected to have a Material
Adverse Effect.
     5.10 Taxes. The Borrower and its Subsidiaries have filed all Federal and
other material tax returns and reports required to be filed, and have paid all
Federal and other material taxes, assessments, fees and other governmental
charges levied or imposed upon them or their properties, income or assets
otherwise due and payable, except those which are being contested in good faith
by appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP. There is no proposed tax assessment
against the Borrower or any Subsidiary that would, if made, have a Material
Adverse Effect.
     5.11 ERISA Compliance.
     (a) Each Plan is in compliance with the applicable provisions of ERISA and
the Code, except in such instances in which the failure to comply therewith,
either individually or in the aggregate with all other such failures, could not
reasonably be expected to have a Material Adverse Effect. Each Pension Plan that
is intended to be a qualified plan under Section 401(a) of the Code has received
a favorable determination letter from the Internal Revenue Service to the effect
that the form of such Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the Internal Revenue Service to be
exempt from federal income tax under Section 501(a) of the Code, or an
application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Borrower, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.
     (b) There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

46



--------------------------------------------------------------------------------



 



     (d) Neither the Borrower or any ERISA Affiliate maintains or contributes
to, or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (A) on the Closing Date, those
listed on Schedule 5.11 hereto and (B) thereafter, Pension Plans not otherwise
prohibited by this Agreement. As of the Closing Date, there has not been a
determination that any Pension Plan is considered an at risk plan within the
meaning of Section 430 of the Code or Section 303 of ERISA.
     5.12 Subsidiaries. As of the Closing Date, the Borrower has no Subsidiaries
other than those specifically disclosed in Schedule 5.12.
     5.13 Margin Regulations; Investment Company Act.
     (a) The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U of the FRB) or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing not more than 25% of the value of the assets
(either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 7.01 or subject to any
restriction contained in any agreement or instrument between the Borrower and
any Lender or any Affiliate of any Lender relating to Indebtedness and within
the scope of Section 8.01(e) will be margin stock.
     (b) None of the Borrower, any Person Controlling the Borrower or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
     5.14 Disclosure. The Borrower has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any Subsidiary is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
     5.15 Compliance with Laws. Each of the Borrower and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate with all other such failures, could not reasonably be
expected to have a Material Adverse Effect.
     5.16 Proceeds. The proceeds of the Loans will be used for general corporate
purposes.

47



--------------------------------------------------------------------------------



 



     5.17 Insurance. The Borrower and its Subsidiaries are adequately insured
for their benefit under policies issued by insurers of recognized
responsibility. No notice of any pending or threatened cancellation or material
premium increase has been received by the Borrower or any of its Subsidiaries
with respect to any of such insurance policies. The Borrower and its
Subsidiaries are in compliance with all material conditions contained in such
insurance policies.
     5.18 Governmental Authorizations. The Borrower and its Subsidiaries have
all licenses, franchises, permits and other governmental authorizations
necessary for all businesses presently carried on by them (including ownership
and leasing of the real and personal property owned and leased by them), except
where failure to obtain such licenses, franchises, permits and other
governmental authorizations would not have a Material Adverse Effect.
     5.19 Solvency. The Borrower and each of its Subsidiaries is, and after
consummation of this Agreement and after giving effect to all Indebtedness
incurred and Liens created by the Borrower and each of its Subsidiaries in
connection herewith and therewith and the application of proceeds therefrom will
be, Solvent.
     5.20 Insurance Licenses. No license (including, without limitation, a
license or certificate of authority from an insurance department), permit or
authorization to transact insurance and reinsurance business (a “License”) held
by any of the Reliance Standard Insurance Companies or Safety National, the loss
of which could reasonably be expected to have a Material Adverse Effect, is the
subject of a proceeding for suspension or revocation or any similar proceedings
and, to the best knowledge of the Borrower, there is no sustainable basis for
such a suspension or revocation and no such suspension or revocation is
threatened by any state insurance department.
     5.21 No Default. Neither the Borrower nor any of its Subsidiaries is in
default under any agreement or instrument to which the Borrower or any of its
Subsidiaries is a party or by which any of their respective properties or assets
is bound or affected, which default could reasonably be expected to have a
Material Adverse Effect.
     5.22 Replacement of Schedules. Any Schedule delivered to the Lenders under
this Article V may be amended and replaced with the consent of the Required
Lenders (such consent not to be unreasonably withheld) so that the
representations and warranties set forth in this Article V shall be true and
correct at the time made by the Borrower.
     5.23 Taxpayer Identification Number. The Borrower’s true and correct U.S.
taxpayer identification number is set forth on Schedule 10.02.
ARTICLE VI
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, the Borrower
shall, and shall (except in the case of Sections 6.01 and 6.02), cause each
Subsidiary to:
     6.01 Reports, Certificates and Other Information. Unless otherwise provided
herein, furnish or cause to be furnished to the Administrative Agent and each
Lender:

48



--------------------------------------------------------------------------------



 



     (a) Audit Report. As soon as available, but in any event within ninety
(90) days after the end of each Fiscal Year of the Borrower, copies of the
audited consolidated balance sheet, statement of earnings, stockholders’ equity
and cash flows of the Borrower as at the end of such Fiscal Year and an
unaudited consolidating balance sheet of the Borrower as of the end of such
Fiscal Year and the related statements of earnings for such Fiscal Year, in each
case setting forth the figures as of the end of, and for, the previous year,
prepared in reasonable detail and in accordance with GAAP applied consistently
throughout the periods reflected therein, certified (as to the consolidated
balance sheet, statement of earnings, stockholders’ equity and cash flows only)
without Qualification by Ernst & Young LLP (or such other independent certified
public accountants of recognized standing acceptable to the Required Lenders, it
being agreed that, for this purpose, each of Deloitte & Touche LLP, KPMG LLP and
PricewaterhouseCoopers shall be deemed to be acceptable to each of the Lenders);
     (b) Quarterly Reports. As soon as available, but in any event within
forty-five (45) days after the end of the first three Fiscal Quarters of each
Fiscal Year of the Borrower commencing with the Fiscal Quarter ended March 31,
2011, copies of the unaudited consolidated balance sheet, statement of earnings,
stockholders’ equity and cash flows of the Borrower as at the end of and for
such Fiscal Quarter and an unaudited consolidating balance sheet of the Borrower
as at the end of such Fiscal Quarter and the related unaudited statements of
earnings for such Fiscal Quarter and the portion of the Fiscal Year through such
Fiscal Quarter, and with respect to the consolidated balance sheet, statement of
earnings, stockholders’ equity and cash flows setting forth in comparative form
the figures as of the end of, and for, the corresponding periods of the previous
Fiscal Year and the previous Fiscal Quarter, prepared in reasonable detail and
in accordance with GAAP applied consistently throughout the periods reflected
therein and certified by the Financial Officer of the Borrower as presenting
fairly the financial condition and results of operations of the Borrower and its
Subsidiaries (subject to normal year-end and audit adjustments);
     (c) Tax Returns and Reports. If requested by the Administrative Agent or a
Lender, copies of all federal, state, local and foreign Tax Returns and Reports
filed by the Borrower and any of its Subsidiaries;
     (d) SAP Financial Statements.
     (i) As soon as possible, but in any event within seventy (70) days after
the end of each Fiscal Year of each of the Reliance Standard Insurance
Companies, Safety National, and, after the consummation of any other Acquisition
permitted under this Agreement, each Acquired Person (to the extent applicable),
a copy of the Annual Statement of such Reliance Standard Insurance Company,
Safety National and such Acquired Person for such Fiscal Year prepared in
accordance with SAP and accompanied by the certification of the Financial
Officer of such Reliance Standard Insurance Company, Safety National and such
Acquired Person that such financial statement presents fairly, in accordance
with SAP, the financial condition and results of operations of such Reliance
Standard Insurance Company, Safety National and such Acquired Person as of the
end of, and for, the period then ended; and
     (ii) As soon as possible, but in any event within fifty-two (52) days after
the end of each of the first three Fiscal Quarters of each Fiscal Year
commencing with the

49



--------------------------------------------------------------------------------



 



Fiscal Quarter ending March 31, 2011, of each of the Reliance Standard Insurance
Companies, Safety National, and, after the consummation of any other Acquisition
permitted under this Agreement, each Acquired Person (to the extent applicable)
a copy of the quarterly statement of such Reliance Standard Insurance Company,
Safety National and such Acquired Person for such Fiscal Quarter, all prepared
in accordance with SAP and accompanied by the certification of the Financial
Officer of such Reliance Standard Insurance Company, Safety National and such
Acquired Person that all such financial statements present fairly in accordance
with SAP the financial condition and results of operations of such Reliance
Standard Insurance Company, Safety National and such Acquired Person as of the
end of, and for, the period then ended;
     (e) Compliance Certificate. Contemporaneously with the furnishing of a copy
of each set of the statements and reports provided for in Sections 6.01(a) and
(b), a duly completed certificate, substantially in the form of Exhibit C (the
“Compliance Certificate”), signed by the Financial Officer of the Borrower,
containing, among other things, a computation of, and showing compliance with,
each of the applicable financial ratios and restrictions contained in
Sections 7.11 through 7.14 and to the effect that as of such date, to the best
of Borrower’s knowledge, no Default has occurred and is continuing, or, if there
is any such event, describing it and the steps, if any, being taken to cure it
(which delivery may, unless the Administrative Agent, or a Lender requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes);
     (f) Auditors’ Materials. Promptly upon the reasonable request of the
Administrative Agent, copies of any management letters and reports regarding the
Borrower or any of its Subsidiaries submitted to the Borrower or its
Subsidiaries by independent public accountants in connection with each annual
audit report made by such accountants of the books of the Borrower or any of its
Subsidiaries;
     (g) Notice of Default, Litigation and License Matters. Promptly and without
delay upon learning of the occurrence of any of the following, written notice
thereof, describing the same and the steps being taken by the Borrower with
respect thereto:
     (i) the occurrence of a Default,
     (ii) the institution of any Material Litigation or the occurrence of any
Material Litigation Development,
     (iii) the commencement of any dispute which might lead to the material
modification, transfer, revocation, suspension or termination of this Agreement
or any Loan Document,
     (iv) any Material Adverse Change, or
     (v) any announcement by Standard & Poor’s or Moody’s or such other rating
agency whose rating becomes applicable pursuant to the provisions of the
definition of “Applicable Rate” of any change of any Debt Rating of the
Borrower.

50



--------------------------------------------------------------------------------



 



     (h) ERISA Liability. Promptly upon learning of the occurrence of an ERISA
Event, written notice thereof describing the same and the steps being taken by
Borrower with respect thereto;
     (i) Information Concerning the Subsidiaries. Promptly upon learning
thereof, written notice of
     (i) the occurrence with respect to any of its Subsidiaries of any of the
events the occurrence of which in relation to the Borrower would constitute an
Event of Default under Section 8.01(f);
     (ii) the execution of any agreement by any of its Subsidiaries to merge
with or consolidate into or with, or purchase or otherwise acquire all or
substantially all of the assets or stock of any class of, or any partnership or
joint venture interest in, any other Person, or for the sale, transfer, lease or
conveyance by any of its Subsidiaries of all or any substantial part of its
assets or sale or assignment without recourse of any of its receivables; and
     (iii) any action which may reasonably be expected to result in a Change in
Control;
     (j) Insurance Licenses. Within ten (10) Business Days of such notice,
notice of actual suspension, termination or revocation of any License or
material restriction thereon of any of the Reliance Standard Insurance
Companies, Safety National, and after consummation of any other Acquisition
permitted hereunder, each Acquired Person (to the extent applicable) by any
Governmental Authority that can reasonably be expected to have a Material
Adverse Effect;
     (k) Insurance Proceedings. Within ten (10) Business Days of such notice,
notice of any pending or threatened investigation or regulatory proceeding
(other than routine periodic investigations or reviews) by any Governmental
Authority concerning the business, practices or operations of any of the
Reliance Standard Insurance Companies, Safety National, and, after consummation
of any other Acquisition permitted under this Agreement, each Acquired Person
(to the extent applicable) including any agent or managing general agent
thereof, which could reasonably be expected to have a Material Adverse Effect;
     (l) Changes in Applicable Insurance Code. Promptly, upon knowledge of the
Borrower, any of the Reliance Standard Insurance Companies, Safety National, or,
after consummation of any other Acquisition permitted under this Agreement, each
Acquired Person (to the extent applicable) to the Administrative Agent (who
shall promptly deliver such notice to the Lenders), notice of any actual or
proposed material changes in any Applicable Insurance Code which could
reasonably be expected to cause a Material Adverse Change;
     (m) Revenue Agent Notices. Promptly, and in any event within ten (10) days
of receipt, any revenue agent’s reports or statutory notices of deficiency
related to the Borrower or any of its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect;
     (n) Notice of Tax Claim. Prompt notice to the Administrative Agent of the
commencement of any claim, audit, examination, notice of deficiency, or other
change or

51



--------------------------------------------------------------------------------



 



adjustment by any Governmental Authority (a “Tax Claim”), or of the extension of
any statute of limitations regarding Taxes which could reasonably be expected to
have a Material Adverse Effect;
     (o) Other Tax Information. Upon request of the Administrative Agent or a
Lender, promptly to the Administrative Agent copies of all correspondence
(including without limitation, notices, requests, explanations, determinations,
schedules, charts and lists) delivered to any Governmental Authority in
connection with any Tax Claim or Taxes; and
     (p) Other Information. From time to time such other information and
certifications concerning the Borrower and any of its Subsidiaries as the
Administrative Agent or a Lender may reasonably request.
     Documents required to be delivered pursuant to Section 6.01(a), (b) or (d)
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative Agent
and including, without limitation, the website maintained by the Securities and
Exchange Commission); provided that: (i) the Borrower shall deliver paper copies
of such documents to the Administrative Agent or any Lender that requests the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
     The Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or

52



--------------------------------------------------------------------------------



 



its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and the Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.” Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC.”
     6.02 Payment of Obligations. Pay and discharge, as the same shall become
due and payable, its obligations and liabilities that, if not paid and
discharged, could result in a Material Adverse Effect, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property; and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness, unless any of the foregoing is being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP or SAP, as the case may be, are being
maintained by the Borrower or such Subsidiary.
     6.03 Preservation of Existence, etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.02; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.
     6.04 Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; and
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
     6.05 Maintenance of Insurance. Maintain, with financially sound and
reputable insurance companies which are not Affiliates of the Borrower,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons.
     6.06 Compliance with Laws; Material Contractual Obligations. Comply in all
material respects with (a) the requirements of all Laws (including ERISA and
Environmental Laws) and all orders, writs, injunctions and decrees applicable to
it or to its business or property, except in such instances in which (i) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (ii) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect; and (b) all material Contractual Obligations, including Guarantees,
except in such instances in which (i) such material Contractual Obligation is
being contested in good faith by appropriate

53



--------------------------------------------------------------------------------



 



proceedings diligently conducted; or (ii) the failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect.
     6.07 Books and Records. Maintain proper books of record and account, in
which full, true and correct entries sufficient to prepare financial statements
in conformity with GAAP or SAP, as the case may be, consistently applied shall
be made of all financial transactions and matters involving the assets and
business of the Borrower or such Subsidiary, as the case may be; and maintain
such books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Borrower or such Subsidiary, as the case may be.
     6.08 Inspection Rights. Subject to the Administrative Agent’s and the
Lenders’ obligations under Section 10.07, permit the Representatives of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided that when an Event of Default exists
the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.
ARTICLE VII
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder or any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, the Borrower
shall:
     7.01 Liens. Not, and not permit any Subsidiary to create, incur, assume or
suffer to exist any Lien upon any of its property, assets or revenues, whether
now owned or hereafter acquired, other than the following (which shall be
referred to as “Permitted Liens”):
     (a) Liens for current Taxes not delinquent or for Taxes being contested in
good faith and by appropriate proceedings and with respect to which adequate
reserves are being maintained in accordance with GAAP;
     (b) Liens in connection with the acquisition or leasing of fixed or capital
assets after the date hereof attaching only to the property being acquired,
provided the Indebtedness secured thereby does not exceed the cost or fair
market value, whichever is lower, of the property being acquired on the date of
acquisition;
     (c) Liens shown on Schedule 7.01;
     (d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance or other forms of governmental
insurance or benefits or to secure performance of tenders, statutory
obligations, leases and contracts (other than for borrowed money) entered into
in the ordinary course of business or to secure obligations on surety or appeal
bonds;

54



--------------------------------------------------------------------------------



 



     (e) Liens of mechanics, carriers, materialmen and other like Liens arising
in the ordinary course of business in respect of obligations which are not
delinquent or which are being contested in good faith and by appropriate
proceedings and with respect to which adequate reserves are being maintained in
accordance with GAAP;
     (f) Liens arising in the ordinary course of business for sums being
contested in good faith and by appropriate proceedings and with respect to which
adequate reserves are being maintained in accordance with GAAP, or for sums not
due, and in either case not involving any deposits or advances for borrowed
money or the deferred purchase price of property or services;
     (g) Liens in favor of any Federal Home Loan Bank;
     (h) Liens incurred in connection with the acquisition of Investments
permitted by this Agreement;
     (i) Liens arising in connection with reverse repurchase agreements,
securities lending, Swap Contracts and securities, futures and commodities
brokerage accounts entered into or established in the ordinary course of
business;
     (j) Liens pursuant to (i) trust or other security arrangements of any type
in connection with reinsurance agreements under which insurance liabilities are
ceded or retroceded to any of the Reliance Standard Insurance Companies, Safety
National, Safety First, Safety National Re or an Acquired Person (if an
insurance company) or (ii) arrangements of any type pursuant to which assets of
an owner or member of a Lloyd’s syndicate are held as security for the
underwriting activities of such syndicate;
     (k) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the businesses of the Borrower and its Subsidiaries;
     (l) Liens arising solely by virtue of any statutory or common Law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided, that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Borrower in excess of those set forth by regulations promulgated by the FRB, and
(ii) such deposit account is not intended by the Borrower or any Subsidiary to
provide collateral to the depository institution;
     (m) Liens consisting of deposits made by any Subsidiary of the Borrower
(other than a Non-Insurance Subsidiary) with the insurance regulatory authority
in its jurisdiction of domicile or other statutory Liens or Liens or claims
imposed or required by applicable insurance Law or regulation against the assets
of such Subsidiary, in each case in favor of all policyholders of such
Subsidiary and in the ordinary course of such Subsidiary’s business;
     (n) Liens securing obligations owed to the Borrower by a Subsidiary or owed
by any Subsidiary of the Borrower to any of its other Subsidiaries; and

55



--------------------------------------------------------------------------------



 



     (o) Other Liens of any type or nature, so long as the aggregate amount of
the obligations at any one time outstanding which are secured by Liens permitted
by this subsection (o) does not exceed $30,000,000.
     7.02 Consolidation, Merger, etc. Not, and not permit any of its
Subsidiaries to, liquidate or dissolve, consolidate with, or merge into or with,
any other Person, or make any Acquisition except:
     (a) any Subsidiary of the Borrower may liquidate or dissolve voluntarily
into, and may merge with and into, the Borrower or any other Subsidiary of the
Borrower; provided that with respect to any merger between Subsidiaries of the
Borrower the percentage of the equity and voting power of the surviving
Subsidiary owned by the Borrower immediately after such merger shall not be less
than the greatest percentage of the equity and voting power owned by the
Borrower in any Subsidiary party to such merger immediately prior thereto;
     (b) so long as no Default has occurred and is continuing or would occur
after giving effect thereto and so long as after giving effect thereto, the
Borrower shall be in pro forma compliance with the requirements of this
Agreement, the Borrower and its Subsidiaries may make an Acquisition, through
merger, consolidation, or purchase of all or substantially all of the assets or
capital stock of a Person provided in the case of any such merger or
consolidation of the Borrower, the Borrower shall be the surviving entity; and
     (c) any Subsidiary (other than any of RSL, First RSL and Safety National)
may voluntarily dissolve or liquidate so long as its net assets are distributed
in accordance with the proportionate equity interests of its shareholders,
partners or other beneficial owners.
     7.03 Asset Disposition, etc. Not, and not permit any of its Subsidiaries
to, sell, or assign, lease, transfer, contribute, convey or otherwise dispose
of, or grant options, warrants or other rights with respect to, any of its
assets to any Person, unless:
     (a) such sale, assignment, transfer, lease, contribution, conveyance or
other disposition is in the ordinary course of its business;
     (b) the book value of such assets net of related liabilities, together with
the net book value of all other assets sold, transferred, leased, contributed or
conveyed otherwise than in the ordinary course of business by the Borrower or
any of its Subsidiaries pursuant to this clause since December 31, 2009, does
not exceed $50,000,000;
     (c) such sale, transfer, lease, contribution, conveyance or other
disposition has been consented to in writing by the Required Lenders (it being
understood such Required Lenders shall have no obligation to so consent); or
     (d) such sale, transfer, contribution or conveyance is in connection with
any liquidation, dissolution, consolidation or merger permitted under
Section 7.02.
     7.04 Dividends, etc. Not declare, pay or make any dividend or distribution
(in cash, property or obligations) on any shares of any class of capital stock
(now or hereafter outstanding) of the Borrower or on any warrants, options or
other rights with respect to any shares of any

56



--------------------------------------------------------------------------------



 



class of capital stock (now or hereafter outstanding) of the Borrower (other
than dividends or distributions payable in its common stock or warrants to
purchase its common stock or splitups or reclassifications of its stock into
additional or other shares of its common stock) or apply, or permit any of its
Subsidiaries to apply, any of its funds, property or assets to the purchase,
redemption, sinking fund or other retirement of any shares of any class of
capital stock (now or hereafter outstanding) of the Borrower or any option,
warrant or other right to acquire shares of the Borrower’s capital stock (other
than any such payment pursuant to stock appreciation rights granted and
exercised in accordance with applicable rules and regulations of the Securities
and Exchange Commission); or make any deposit for any of the foregoing purposes,
unless, at the time and after giving effect thereto, no Default shall have
occurred and be continuing and the Borrower shall be in pro forma compliance
with the requirements of this Agreement.
     7.05 Investments. Not permit any Investments to be made by any of the
Reliance Standard Insurance Companies, Safety National or any Acquired Person
(if an insurance company) other than in compliance with the Applicable Insurance
Code(s) of each Reliance Standard Insurance Company’s, Safety National’s and
such Acquired Person’s state of domicile or with the approval of the applicable
Department.
     7.06 Regulation U. Not, and not permit any of its Subsidiaries to, use or
permit any proceeds of the Loans to be used, either directly or indirectly, for
the purpose, whether immediate, incidental or ultimate, of “purchasing or
carrying margin stock” within the meaning of Regulation U.
     7.07 Other Agreements. Not, and not permit any of its Subsidiaries to,
enter into any agreement containing any provision which (a) would be violated or
breached by the performance of its obligations hereunder or under any instrument
or document delivered or to be delivered by it hereunder or in connection
herewith, (b) prohibits or restricts the creation or assumption of any Lien
(other than Permitted Liens) upon its properties, revenues or assets (whether
now owned or hereafter acquired) as security for the Liabilities hereunder,
(c) prohibits or restricts the ability of any of its Subsidiaries to make
dividends or advances or payments to the Borrower, or (d) constitutes an
agreement to a limitation or restriction of the type described in clauses (a)
through (c) with respect to any other Indebtedness.
     7.08 Business Activities. Not, and not permit any of its Subsidiaries to,
engage in any type of business except (a) the businesses in which the Borrower
and its Subsidiaries are engaged as of the date hereof, (b) insurance and
insurance-related businesses and insurance services of all types, (c) investment
management services for Persons other than the Borrower and its Subsidiaries and
(d) the acquisition or origination of financial assets, including but not
limited to mortgage, automobile and other consumer finance loans, and the
origination of securitizations based on such financial assets.
     7.09 Transactions with Affiliates. Not, and not permit any of its
Subsidiaries to, enter into, or cause, suffer or permit to exist any
arrangement, contract with or investment in any of its other Affiliates which is
not a directly or indirectly wholly-owned Subsidiary of the Borrower unless such
arrangement is on terms which are not less favorable to the Borrower or such
Subsidiary than are obtainable from a Person which is not one of its Affiliates.

57



--------------------------------------------------------------------------------



 



     7.10 Ownership of RSL and Safety National. Not cease to own, directly or
indirectly, free and clear of all Liens, (a) 100% of the outstanding shares of
voting stock of RSL on a fully diluted basis and (b) 100% of the outstanding
shares of voting stock and voting power of Safety National on a fully diluted
basis.
     7.11 Consolidated Net Worth. Not permit Consolidated Net Worth to be less
than the sum of (a) $1,057,000,000 plus (b) 50% of consolidated Net Income (if
positive) for each Fiscal Quarter commencing after September 30, 2010 plus
(c) 50% of net equity proceeds received after September 30, 2010. In the event
that the Borrower adopts Accounting Standards Update 2010-26, “Accounting for
Costs Associated with Acquiring or Renewing Insurance Contracts” (or any
successor or similar accounting pronouncement, regardless of its title), and
such adoption results in a decrease in Consolidated Net Worth, the minimum
Consolidated Net Worth permitted pursuant to the preceding sentence shall, as of
the last day of the Fiscal Quarter in which such adoption occurs, be permanently
be reduced by the lesser of (i) 70% of the amount of such decrease in
Consolidated Net Worth and (ii) $175,000,000.
     7.12 Debt to Capital. Not permit the Debt to Capital Ratio to exceed 0.35:1
at any time.
     7.13 Risk-Based Capital Ratio. Not permit the Risk-Based Capital Ratio of
RSL to fall below 200% and not permit the Risk-Based Capital Ratio of Safety
National to fall below 110%. This ratio shall be measured as of the end of each
Fiscal Year for the Fiscal Year then ended.
     7.14 Subsidiary Indebtedness. Not permit any Subsidiary to incur any
Subsidiary Indebtedness except Subsidiary Indebtedness in an aggregate principal
amount for all Subsidiaries of not more than $30,000,000 at any one time
outstanding.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default:
     (a) Non-Payment. The Borrower fails to pay when and as required to be paid
herein, any amount of principal of any Loan, or within three days after the same
becomes due, any interest on any Loan, or any commitment, utilization or other
fee due hereunder, or (iii) within five days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or
     (b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01(i), or Article VII (other
than Sections 7.05 and 7.09 which shall be governed by Section 8.01(c)); or
     (c) Other Defaults. The Borrower fails to perform or observe any other
covenant or agreement (not specified in clause (a) or (b) above) contained in
any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or

58



--------------------------------------------------------------------------------



 



     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or
     (e) Cross-Default. (A) The Borrower or any Material Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (C) any event of default under such Swap Contract
as to which the Borrower or any Material Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (D) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Material Subsidiary is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Borrower or such Material Subsidiary as a result thereof is
greater than the Threshold Amount and the amount owed by the Borrower or
Material Subsidiary thereunder is not paid within 15 days of the date such
payment is due; or
     (f) Insolvency Proceedings, Etc. The Borrower or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) The Borrower or any Material
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

59



--------------------------------------------------------------------------------



 



     (h) Judgments. There is entered against the Borrower or any Material
Subsidiary a final non-appealable judgment or order for the payment of money in
an aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance (including but not limited to reinsurance
coverage) as to which the insurer or reinsurer does not dispute coverage) which
is not satisfied within fifteen (15) days from the date thereof, or any one or
more non-monetary final judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, enforcement proceedings are commenced by any creditor upon such judgment
or order, or there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $10,000,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $10,000,000; or
     (j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or the Borrower or any other Person contests in any manner the
validity or enforceability of any Loan Document; or the Borrower denies that it
has any or further liability or obligation under any Loan Document, or purports
to revoke, terminate or rescind any Loan Document; or
     (k) Change of Control. Any Change of Control occurs.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and
     (c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Debtor Relief Laws, the obligation
of each Lender to make Loans shall automatically terminate, and the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable.

60



--------------------------------------------------------------------------------



 



     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations (including the proceeds of any collateral) shall be
applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
ARTICLE IX
ADMINISTRATIVE AGENT
     9.01 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions.
     9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

61



--------------------------------------------------------------------------------



 



     9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms

62



--------------------------------------------------------------------------------



 



must be fulfilled to the satisfaction of a Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
     9.05 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     9.06 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, subject to the consent of the Borrower (such consent not to be
unreasonably withheld), to appoint a successor from the Lenders or otherwise
provided such successor shall be a bank with an office in the United States or
an Affiliate of such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may,
after consulting with the Borrower and the Lenders, appoint a successor
Administrative Agent meeting such qualifications; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except for duties and obligations
having arisen prior to the effectiveness of such resignation) and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as a successor Administrative Agent is appointed as
provided for above in this Section. (For the avoidance of doubt, it is agreed
that the Administrative Agent’s resignation shall not be effective until the
earlier of 30 days after the notice of its resignation or the appointment under
the terms of this Section of a successor.) Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section and except for duties and obligations having arisen prior
to the effectiveness of such resignation). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties

63



--------------------------------------------------------------------------------



 



in respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
     9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Book Managers, the Joint Lead Arrangers, Co-Syndication Agents or
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or other judicial proceeding
relative to the Borrower, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 10.04) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
     and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or

64



--------------------------------------------------------------------------------



 



to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.
ARTICLE X
MISCELLANEOUS
     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower, and acknowledged by the Administrative Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
     (a) waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document without the written
consent of each Lender entitled to such payment;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or (subject to clause (ii) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate;
     (e) change Section 2.11 or Section 8.03 in a manner that would alter the
pro rata sharing of payments and collateral required thereby without the written
consent of each Lender; or
     (f) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender under the applicable Facility;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.

65



--------------------------------------------------------------------------------



 



     10.02 Notices; Effectiveness; Electronic Communications.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail postage prepaid or sent
by telecopier as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
     (i) if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, postage prepaid, shall be deemed to have been given when
received; notices sent by telecopier shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
business day for the recipient). Notices delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE

66



--------------------------------------------------------------------------------



 



ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
     (d) Change of Address, Etc. Each of the Borrower and the Administrative
Agent may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.
     (e) Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

67



--------------------------------------------------------------------------------



 



     10.03 No Waiver; Cumulative Remedies; Enforcement. (a) No failure by any
Lender, or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein and
provided under each other Loan Document provided are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Borrower shall be vested exclusively in,
and all actions and proceedings at law in connection with such enforcement shall
be instituted and maintained exclusively by, the Administrative Agent in
accordance with Section 8.02 for the benefit of all the Lenders; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.11), or (c) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to the Borrower under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b) and (c) of the preceding proviso and subject to
Section 2.11, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.
     10.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Borrower shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent or any Lender (including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender), and
shall pay, without duplication, all reasonable fees and time charges for
attorneys who may be employees of the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such reasonable out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

68



--------------------------------------------------------------------------------



 



     (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
and shall indemnify and hold harmless each Indemnitee, without duplication, from
all reasonable fees and time charges and disbursements for attorneys who may be
employees of any Indemnitee, incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or the use or proposed use
of the proceeds therefrom, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or against any Related Party of any of the foregoing acting for
the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.10(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the

69



--------------------------------------------------------------------------------



 



transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages that are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.
     (e) Payments. All amounts due under this Section shall be payable not later
than thirty days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Revolving Commitments and the repayment, satisfaction or discharge of all
the other Obligations.
     10.05 Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.
     10.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent

70



--------------------------------------------------------------------------------



 



and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Facility, or $1,000.000, in the case of any assignment
in respect of the Term Facility unless each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund (other than an Approved Fund or an
Affiliate which is a competitor of the Borrower); provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto

71



--------------------------------------------------------------------------------



 



by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Revolving Commitment if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund;
     (C) Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500, provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
     (iv) No Assignment to Borrower. No such assignment shall be made to (A) the
Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.
     (v) Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment or other
compensating actions, including funding, with the consent of the Borrower and
the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under

72



--------------------------------------------------------------------------------



 



this Agreement, other than its obligations under Section 10.07 relating to
Information received by such Lender, (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries ) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that materially adversely affects such Participant. Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by law, each Participant
shall be entitled to the benefits of Section 10.08 as though it were a Lender.
provided such Participant agrees to be subject to Section 2. 11 as though it
were a Lender.

73



--------------------------------------------------------------------------------



 



     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     10.07 Treatment of Certain Information; Confidentiality and Non-Use. Each
of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives who, in each case, needs to know the Information in connection
with the exercise of its rights, or performance of its obligations, under this
Agreement or any other Loan Document (collectively, the “Representatives”) (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.12, or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender or any of their respective

74



--------------------------------------------------------------------------------



 



Affiliates on a nonconfidential basis from a source other than the Borrower.
Each of the Administrative Agent and the Lenders further agrees it will use the
Information only in connection with the exercise of its rights, or performance
of its obligations, or in connection with other business with the Borrower or
its Affiliates.
     For purposes of this Section, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
     Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.
     10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.
     10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in

75



--------------------------------------------------------------------------------



 



equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
     10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.
     10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Loan, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.
     10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);

76



--------------------------------------------------------------------------------



 



     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender of a claim for
compensation or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation (except for the circumstance of such Lender
having been a Defaulting Lender) cease to exist.
     10.14 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arrangers are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent and the Arrangers,
on the other hand, (B) the Borrower] has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent and each Arranger is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor either of the
Arrangers has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and the Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Administrative Agent
nor either of the Arrangers has any obligation to disclose any of such interests
to the Borrower or its Affiliates. To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent or either of the Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
     10.15 Governing Law; Jurisdiction; etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE

77



--------------------------------------------------------------------------------



 



NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
10.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW
     10.16 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS

78



--------------------------------------------------------------------------------



 



BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     10.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” an anti-money laundering rules and
regulations, including the Act.
     10.18 Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

79



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            DELPHI FINANCIAL GROUP, INC.
      By:           Name:           Title:      

S-1



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as
Administrative Agent and as a Lender
      By:           Name:           Title:      

S-2



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION
      By:           Name:           Title:      

S-3



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC
      By:           Name:           Title:      

S-4



--------------------------------------------------------------------------------



 



            THE NORTHERN TRUST COMPANY
      By:           Name:           Title:      

S-5



--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION
      By:           Name:           Title:      

S-6



--------------------------------------------------------------------------------



 



            WELLS FARGO BANKA, N.A.
      By:           Name:           Title:      

S-7



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.
      By:           Name:           Title:        

S-8